DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a platinum (Pt) charge quantity reduction rate of each of the plurality of unit cells is below 14%”, which lacks support from the filed specification. Applicant indicates that the amendments made to claim 1 are supported by Fig. 1 of the specification, but Fig. 1 of the specification discloses that the Pt charge quantity reduction rate is at 14%, and does not disclose that the Pt charge quantity reduction rate is below or less than 14%.
Accordingly, because claims 2-3 and 5-12 draw dependency from claim 1, this 112(a) rejection also applies to these claims.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “about” in claims 1 and 11-12 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Accordingly, because claims 2-3 and 5-10 draw dependency from claim 1, this 112(b) rejection also applies to these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Kazuno et al (US 2012/0225329 A1) in view of Kaseda (JP 2008/077884 A). Hereinafter referred to as Kazuno and Kaseda.
Regarding claim 1, Kazuno discloses an operation control system of a fuel cell (“fuel cell system” [0008]), comprising:
a fuel cell stack including a plurality of unit cells being stacked in series (“fuel cell stack 10… formed by stacking a plurality of the cells… The plurality of single cells are connected in series” [0074]);
a motor connected to the fuel cell stack (“fuel cell stack 10 sets to the electrical connection with a power consuming load such as a motor 51” [0077]) via a main bus end to receive power (“The motor 51… is to be a power source of a fuel cell vehicle… connected to the output terminal of the fuel cell stack 10” [0120]);
a booster (“first converter 55” [0122]) disposed between a load (“power consuming load such as a motor 51” [0077]) and the fuel cell stack (“when the first converter 55 is viewed from the connecting point to which the fuel cell stack 10, the motor 51 and the high voltage battery 53 are connected” [0122], and 55 shown in Figs. 2 and 19A-C is disposed between the fuel cell stack 10 and the motor 51) to adjust an output voltage of the fuel cell stack (“voltage control unit” [0119]);
a high-voltage battery connected between the load and the booster (“high voltage battery 53” [0122], 53 in Figs. 19A-B is disposed between the motor 51 and the first converter 55);
a voltage sensor (“cell voltage monitor 14” [0094]) connected between the booster and the fuel cell stack (14 shown in Fig. 1 is disposed between an ECU 80 and the fuel cell stack 10, and the first converter 55 in Fig. 19A is disposed between the fuel cell stack 10 and the high voltage battery 53 or the motor 51 in which the accelerator 72 in Fig. 1 is a part of. Therefore, the first converter 55 is at the junction point of the ECU 80 and the cell voltage monitor 14 such that the cell voltage monitor 14 is between the fuel cell stack 10 and the first converter 55) to 
a voltage controller (“ECU 80” [0125]) configured to set an upper or lower voltage limit of the fuel cell stack based on a state of the fuel cell stack or the high-voltage battery and to operate the booster to maintain the output voltage of the fuel cell stack, measured by the voltage sensor, (“The first converter 55 is controlled by the ECU 80, which is a DC/DC converter capable of setting the output voltage higher or lower” [0125]) at the set upper voltage limit or less or the set lower voltage limit or greater (“The ECU 80 has a function for switching a first mode of the fuel cell system 1 and a second mode thereof based on the target voltage and the switching voltage (0.8 V) of the single cell” [0135]),
wherein the voltage controller is configured to set a first voltage and a second voltage, which are respectively preset to a maximum voltage and a minimum voltage of an operation voltage range in which durability of the fuel cell stack is optimized, to the upper voltage limit and the lower voltage limit, respectively (“the cell voltage judged that the catalyst is not damaged (or 0.8V, switching voltage, predetermined voltage)” [0175] and “a voltage that is calculated by subtracting the predetermined voltage from the average cell voltage” [0139], respectively corresponding to the first/maximum/upper voltage and the second/minimum/lower voltage limits), in a state in which the fuel cell stack generates power normally (“performed stably” [0138]-[0139]), 
wherein the first voltage is a level of about 0.8V based on a voltage of each of the plurality of unit cells (“the cell voltage judged that the catalyst is not damaged (or 0.8V, switching voltage, predetermined voltage)” [0175]), and

Kazuno does not disclose wherein the second voltage is a level of about 0.75V based on a voltage of each of the plurality of unit cells, and
	wherein an operating voltage of each of the plurality of unit cells is in a range between the first voltage and the second voltage, a platinum (Pt) charge quantity reduction rate of each of the plurality of unit cells is below 14%.
	However, Kaseda discloses an operation control system of a fuel cell (“operation control method for a fuel cell system” [0008]), comprising a fuel cell stack (“fuel cell (fuel cell stack) 10” [0008]) wherein a catalyst included in a membrane electrode assembly (MEA) of each of the plurality of unit cells includes platinum (“platinum (Pt) contained in the electrode catalyst layer” [0022]), and that is set to a first voltage and a second voltage, which are respectively preset to a maximum voltage and a minimum voltage of an operation voltage range in which durability of the fuel cell stack is optimized, to the upper voltage limit and the lower voltage limit, respectively (“predetermined value” [0024] and “reduction potential of platinum oxide” [0024] respectively corresponding to the first/maximum/upper voltage and the second/minimum/lower voltage limits in which “the first operation control method” [0024] is operated within), in a state in which the fuel cell stack generates power normally (“By performing such operation control, the dissolution and elution of platinum contained in the electrode catalyst layer of the fuel cell 10 accompanying the duty cycle can be suppressed, and the fuel cell system including the fuel cell 10 having high durability 1 can be realized” [0024]). Kaseda teaches wherein the second voltage is a level of about 0.75V based on a voltage of each of the plurality of unit cells of the fuel cell stack (“reduction potential of 0.75 V” [0024]), and wherein an operating voltage of each of the 
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the operation control system of Kazuno in view of Kaseda wherein the second voltage is a level of about 0.75V based on a voltage of each of the plurality of unit cells, and wherein an operating voltage of each of the plurality of unit cells is in a range between the first voltage and the second voltage, a platinum (Pt) charge quantity reduction rate of each of the plurality of unit cells is below 14%, in order to achieve a control system with a driving force for elution of the unit cell voltage after a load shift and operation control is performed where platinum reduction is minimized by maintaining the fuel cell stack at the platinum reduction potential, and improved control over the range of the voltage that is output from the fuel cell stack by maintaining a small platinum charge quantity reduction rate at below 14% to suppress a decrease in battery 
Regarding claim 2, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, and wherein the voltage controller is configured to operate the booster to charge the high-voltage battery while increasing output current of the fuel cell stack (“where the SOC is smaller than 50 (%), the electric power generation of the fuel cell stack 10 becomes excess, and thereby the charge/discharge coefficient tends to become larger than the value of “1” such that the excess electric power is stored in the high voltage battery” Kazuno [0172]) when the output voltage of the fuel cell stack is equal to or greater than the set upper voltage limit (“if the target voltage of the single cell is more than the switching voltage (0.8V), the actual voltage of the fuel cell stack is fixed at the predetermined value” Kazuno [0225] and “the frequency of charge/discharge process in the high voltage battery to be decreased, thereby to decrease the electric energy loss” Kazuno [0226] also see Kazuno Fig. 18 “CHARGE” characteristic of “BATTERY CURRENT” when “FC STACK VOLTAGE” is in “SECOND MODE”).
Regarding claim 3, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, and wherein the voltage controller is configured to operate the booster to discharge the high-voltage battery while maintaining the output voltage of the fuel cell stack (“when the system consumption power increases, the high voltage battery 53 is discharged, thereby to decrease the SOC thereof” Kazuno [0230]) when the output voltage of the fuel cell stack is equal to or less than the set lower voltage limit (“if the system consumption power (or target electric power) is equal to or less than the predetermined 
Regarding claim 7, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, and wherein when the fuel cell stack enters a fuel cell (FC) stop mode (“power generation stop process” Kazuno [0150]), the voltage controller is configured to set a first voltage, which is preset to a maximum voltage of a voltage range in which durability of the fuel cell stack is optimized to the upper voltage limit (“The ECU 80 has a function for switching a first mode of the fuel cell system 1 and a second mode thereof based on the target voltage and the switching voltage (0.8V) of the single cell” Kazuno [0135], emphasis added), and set a third voltage, which is preset to an allowable minimum voltage of the fuel cell stack, to the lower voltage limit (“minimum cell voltage” ˂ “average cell voltage-predetermined voltage” Kazuno [0139]).
Regarding claim 8, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 7 above, and wherein the voltage controller is configured to stop adjustment control of a voltage of the fuel cell stack using the booster (“the ECU 80 controls the first converter 55 such that the target voltage of the whole fuel cell stack 10 is set (or kept) to the predetermined value. More specifically, the voltage of the first converter 55 at the side of the fuel cell stack 10 is set to the predetermined value.” Kazuno [0180]) when the voltage of the fuel cell stack is reduced to the third voltage or less (“the ECU 80 is configured to judge that the power generation of the fuel cell stack 10 is performed unstably” Kazuno [0139] in which “the ECU 80 proceeds to the step S308” Kazuno [0193] that “increases the flow rate of the circulation gas” Kazuno [0194] “so as to keep the target oxygen concentration calculated in the step S305” Kazuno [0197] “and the oxygen distribution capacity to all the single cells to be 
Regarding claim 9, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 8 above, and further comprising:
a relay (“IG 71 is an activation switch of the fuel cell system 1 (or fuel cell vehicle)” Kazuno [0132]) disposed between the booster and the fuel cell stack of the main bus end (IG 71 Kazuno Fig. 1 which is at a junction with cell voltage monitor 14 shown that is disposed between ECU 80 and the fuel cell stack 10, and the first converter 55 in Kazuno Fig. 19A is disposed between the fuel cell stack 10 and the high voltage battery 53 or the motor 51 in which the accelerator 72 in Kazuno Fig. 1 is a part of. Therefore, the first converter 55 is at the junction point of the ECU 80 and the cell voltage monitor 14 such that IG 71 is also between the fuel cell stack 10 and the first converter 55.); and
a relay controller configured to turn the relay on or off (ECU 80 Kazuno Fig. 1 that operates “as a control unit for electronically controlling the above mentioned devices and systems” Kazuno [0072] which includes “the electric power control system being connected with an output terminal (not shown) of the fuel cell system 10” Kazuno [0072]),
wherein the relay controller is configured to block the relay when the fuel cell stack enters the FC stop mode (“the ECU 80 judges whether or not the IG71 is turned off… the process of the ECU 80 proceeds to the step S104… In the step S104, the ECU 80 executes a power generation stop process” Kazuno [0149]-[0150]) and the voltage of the fuel cell stack is reduced to the third voltage or less (Kazuno Fig. 15 shows the fuel cell IV characteristics or IV curve in which “The first mode is an operational mode of having the actual voltage… correspond to the target voltage, when the target voltage of the single cell is equal to or less than the 
Regarding claim 10, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, and wherein when the fuel cell stack is released from a fuel cell (FC) stop mode (“Normal Control” Kazuno [0212]), the voltage controller is configured to set a fourth voltage, which is preset to a maximum voltage for durability of the fuel cell stack, to the upper voltage limit (“the ECU 80 changes the actual current and the actual voltage of the fuel cell stack 10 such that the target electric power calculated in step S301 is outputted” Kazuno [0213]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuno (US 2012/0225329 A1) in view of Kaseda (JP 2008/077884 A), as applied to claim 1 above, and further in view of Kumada et al (US 2017/0222238). Hereinafter referred to as Kumada.
Regarding claim 5, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, but does not disclose wherein the voltage controller is configured to set the lower voltage limit to a third voltage, which is less than the second voltage and is preset to an allowable minimum voltage of the fuel cell stack when a temperature of the fuel cell stack is estimated to a preset temperature or less.
However, Kumada discloses a voltage controller (“controller 7” [0056]) that operates a booster (“DC/DC converter” [0056]) to control the power generated from a fuel cell stack, and sets a voltage limit in between the fuel cell stack and its load (“the inverter” [0071]) based on computations using received input, which includes a stack voltage sensor ([0054]). The computation (“130” Fig. 2) receives input from a stack lower limit voltage computation unit t when the fuel cell stack is in the wet state. Kumada teaches that freezing of generated water that attaches to the electrolyte membranes after the stopping the fuel cell stack puts the fuel cell stack at risk of degradation ([0077]), and the relaxation voltage increases the stack current and the amount of generated water that shifts the fuel cell stack to a wet state ([0115]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the voltage controller of modified Kazuno to include the stack lower limit voltage computation unit of Kumada that is used as an input to set a relaxation voltage in order to achieve an operation control system of the fuel cell stack that prevents its degradation due to being in a dry state.
Regarding claim 6, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, does not disclose wherein the voltage controller is configured to set the lower voltage limit to a third voltage, which is less than the preset allowable minimum voltage of the fuel cell stack when a sum of power output from the fuel cell stack and dischargeable power of the high voltage battery is less than power required by the motor during the second voltage stage. 
However, Kumada discloses a fuel cell stack and a battery that supplies power to a driving motor (“5” Fig. 1 [0047]) via an inverter (“4” Fig. 1) and a booster (“converter” [0047]). The booster determines the voltage of the fuel cell stack through a converter control voltage computation unit (“130” Fig. 2), which receives input from a motor requirement power 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the voltage controller of modified Kazuno to include the motor requirement power computation unit of Kumada that is used as an input to set a relaxation voltage in order to achieve an operation control system of the fuel cell stack that keeps the fuel cell stack in a wet state and prevents drivability problems from the motor when an increase in acceleration is required.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Kazuno (US 2012/0225329 A1) in view of Kaseda (JP 2008/077884 A), as applied to claim 1 above, and further in view of Akiyama (US 2013/0175972). Hereinafter referred to as Akiyama.
Regarding claim 11, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, but does not disclose that the maximum dischargeable power of the high-voltage battery is about 70% or greater of maximum power to be consumed by the motor.
Akiyama discloses a voltage controller (“controller 7” [0114]) that operates a booster (“DC-DC converter” [0114]) to convert the fuel cell output to the desired voltage from the controller ([0114]), and a battery (“secondary battery 8” [0125]) that the controller can set to discharge ([0125]) and its remaining capacity (“CR” [0125]) may increase or decrease. Akiyama teaches that the capacity of the battery can be utilized to a maximum extent that is not its fully discharged state ([0154]), which causes a shortage of power supply to the motor (“load device” [0154]) and switches the fuel cell system to a “high power mode” (a range of less than 30% charge [0135]) where a high current is used to recharge the battery, putting it in a further deteriorated state. On the other hand, when the battery is discharged to an optimum range, the battery can be recharged and restored for use rapidly ([0154]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a dischargeable power range for the battery of modified Kazuno such as an optimum range within the high power mode of Akiyama, keeping the dischargeable power of the battery to be at least 70% but not fully discharged (0%). The skilled artisan would then be able to achieve an operation control system of the fuel cell stack that avoids shortages of power supply to the motor and deteriorated states of the battery.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuno (US 2012/0225329 A1) in view of Kaseda (JP 2008/077884 A), as applied to claim 1 above, and further in view of Kokubo et al (US 2018/0236883). Hereinafter referred to as Kokubo.
Regarding claim 12, modified Kazuno discloses all of the limitations for the operation control system of the fuel cell as set forth in claim 1 above, but does not disclose wherein the maximum chargeable power of the high voltage battery is about 70% or greater of maximum power to be output from the fuel cell stack.
However, Kokubo discloses a voltage controller (“ECU 180” [0029]) that receives signals output from various sensors disposed in a fuel-cell vehicle, including the state of charge (SOC) of a battery (“secondary battery 130” [0022]) through a SOC detecting unit ([0022]). Kokubo teaches that when it is determined that the fuel-cell vehicle is predicted to travel uphill, the voltage controller charges the secondary battery such that its state of charge is maintained in a range of 60% to 70% to supply as electric power to a drive motor ([0048]). By doing so, an increase in the amount of electric power generated by the fuel cell can be prevented and restrains the fuel cell from entering a high temperature state more reliably ([0055]).
Therefore, it would have been obvious for a person of ordinary skill in the art to select an overlapping range for the chargeable power of the battery of modified Kazuno at 70% as MPEP 2144.05 Section I first paragraph states that in the case that claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. The skilled artisan would be able to achieve an operation control system of a fuel cell stack that prevents an excess amount of electric power generated by the fuel cell and restrains it from entering a high temperature state more reliably when the system is predicted to undergo an uphill travel.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721